Citation Nr: 1229819	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  12-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from March 1945 to March 1946.  He died in January 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 determination of the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for the cause of the Veteran's death and entitlement to accrued benefits. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for malaria was denied in a July 2005 rating decision that became final on July 25, 2006.  

2.  The Veteran died in January 2006; the appellant's claim for accrued benefits was received in August 2010.  


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a September 2010 letter, prior to the rating decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to accrued benefits, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  She was not specifically advised how effective dates and disability ratings were assigned.  However, as will be detailed below, the preponderance of the evidence is against the claim.  Hence, any defect in the notice provided with regard to these elements is harmless.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, 

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service records, service treatment records, the appellant's application for benefits, the certificate of death, and the appellant's statements.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. 3.1000 (a) (2011).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2011) (emphasis added).  

Review of the record reveals that the Veteran's claim for service connection for malaria was denied in a July 2005 rating decision.  He died in January 2006.  The appellant's claim for VA death benefits, including accrued benefits, was received in August 2010, more than one year after the Veteran's death in January 2006 and more than one year after the Veteran received notice of his denial of benefits in July 2005.  Hence, her claim was not timely filed and must be denied on this basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law).

ORDER

Accrued benefits are denied.  


REMAND

In the January 2011 rating decision as well as in the March 2012 statement of the case, the RO referred to the Veteran's consultation notes and laboratory reports from the San Francisco VA Medical Center (VAMC) for the period from January 23, 2004 through January 21, 2006.  Specifically, these records pertained to the Veteran's terminal illness.  However, despite the RO's reliance on this evidence, the Board has not been able to locate these records in the Veteran's claims folder and they have not been attached to the Veteran's Virtual VA electronic record.  Accordingly, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's treatment records from VA's Medical Center in San Francisco, California for the period from January 2004 through January 2006 and associate them with the claims file.  
 
2.  After completing the above, the RO/AMC should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


